PER CURIAM:

Section 14 of article VI of the constitution referred to in said resolution is as follows:
“The general assembly may (whenever two-thirds of the members of each house concur therein) increase or diminish the number of judges for any district, or increase or diminish the number of judicial districts and the judges thereof. Such districts shall be formed of compact territory, and be bounded by county lines; but such increase, diminution, or change in the boundaries of a district shall not work the removal of any judge from his office during the time for which he shall have been elected or appointed.”
It will be noticed that the increase, diminution, or change in the boundaries of a judicial district referred to in that section is such as is brought about by the formation of a new judicial district, or the abolition of an existing one, and does not relate to a change in boundaries produced by taking one *432county from a district composed of more than one county and adding it to another.
By Senate Bill’Nb. 19, now pending on third reading in the senate, it is proposed to take Teller county from the fourth judicial district and attach it to the eleventh judicial district. The fourth judicial district is composed of more than one county, and that district will remain should the bill pass. Under such circumstances, the bill does not require a concurrence of two-thirds of the members of each housq.
We take it that, by the second interrogatory, the honor-: able senate desires to know what judge or judges will preside over the district court in Teller county in the event that that county is attached to the eleventh judicial district. In that event, the judge of the eleventh judicial district would preside over the district court in Teller county the same as in any other county of that district, and neither of the judges of the fourth judicial district would be removed from office. Our answers are limited to a consideration of the aforesaid section of the constitution.
Mr. Justice White and Mr. Justice Bailey do not participate.